                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     KIM COLSTON,                                    Case No. 18-cv-04595-PJH
                                                       Petitioner,
                                   7
                                                                                         ORDER DISMISSING PETITION WITH
                                                v.                                       LEAVE TO AMEND
                                   8

                                   9     WARDEN,                                         Re: Dkt. Nos. 3, 7
                                                       Respondent.
                                  10

                                  11

                                  12          Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus
Northern District of California
 United States District Court




                                  13   pursuant to 28 U.S.C. § 2254. Petitioner was convicted in Alameda County which is in

                                  14   this district, so venue is proper here. See 28 U.S.C. § 2241(d). He has also filed an

                                  15   application to proceed in forma pauperis.

                                  16                                         BACKGROUND

                                  17          Petitioner states he has a prior conviction from 1992 and was convicted in the

                                  18   Superior Court of Oakland for a home invasion and was sentenced to 15 years. Petition

                                  19   at 2. Petitioner does not state when the recent conviction occurred, and the court was

                                  20   unable to find any record of an appeal to the California Supreme Court or California Court

                                  21   of Appeal.

                                  22                                           DISCUSSION

                                  23
                                          STANDARD OF REVIEW
                                  24
                                              This court may entertain a petition for writ of habeas corpus “in behalf of a person
                                  25
                                       in custody pursuant to the judgment of a State court only on the ground that he is in
                                  26
                                       custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  27
                                       § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet
                                  28
                                   1   heightened pleading requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An

                                   2   application for a federal writ of habeas corpus filed by a prisoner who is in state custody

                                   3   pursuant to a judgment of a state court must “specify all the grounds for relief available to

                                   4   the petitioner ... [and] state the facts supporting each ground.” Rule 2(c) of the Rules

                                   5   Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’ pleading is not sufficient, for the

                                   6   petition is expected to state facts that point to a ‘real possibility of constitutional error.’”

                                   7   Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d 688, 689 (1st Cir.

                                   8   1970)).

                                   9
                                              LEGAL CLAIMS
                                  10
                                              As grounds for federal habeas relief, petitioner asserts that: (1) trial counsel was
                                  11
                                       ineffective; (2) appellate counsel was ineffective; (3) there was a double jeopardy
                                  12
Northern District of California




                                       violation; and (4) a final claim that is incomprehensible.
 United States District Court




                                  13
                                              Petitioner’s first three claims are difficult to understand, and his fourth claim is
                                  14
                                       incomprehensible. The petition is dismissed with leave to amend. Petitioner must first
                                  15
                                       address whether his claims have been exhausted by being presented to the California
                                  16
                                       Supreme Court and when he was convicted to demonstrate that this case is timely. He
                                  17
                                       must also provide more information on each claim as the court is unsure of the specific
                                  18
                                       allegations of each claim and he should clarify the relevance of the 1992 conviction.
                                  19
                                       Petitioner should also indicate if he has used a different name while appealing his
                                  20
                                       conviction.
                                  21
                                                                                 CONCLUSION
                                  22
                                              1.      The motion to proceed in forma pauperis (Docket Nos. 3, 7) is GRANTED.
                                  23
                                              2.      The petition is DISMISSED with leave to amend in accordance with the
                                  24
                                       standards set forth above. The amended petition must be filed no later than December
                                  25
                                       7, 2018 and must include the caption and civil case number used in this order and the
                                  26
                                       words AMENDED PETITION on the first page. Failure to file an amended petition may
                                  27
                                       result in the dismissal of this action.
                                  28
                                                                                        2
                                   1          3.     Petitioner is reminded that all communications with the court must be

                                   2   served on respondent by mailing a true copy of the document to respondent’s counsel.

                                   3   Petitioner must keep the court informed of any change of address and must comply with

                                   4   the court’s orders in a timely fashion. Failure to do so may result in the dismissal of this

                                   5   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). See

                                   6   Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas

                                   7   cases).

                                   8          IT IS SO ORDERED.

                                   9   Dated: November 8, 2018

                                  10

                                  11
                                                                                                PHYLLIS J. HAMILTON
                                  12                                                            United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     3
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         KIM COLSTON,
                                   5                                                          Case No. 18-cv-04595-PJH
                                                        Plaintiff,
                                   6
                                                  v.                                          CERTIFICATE OF SERVICE
                                   7
                                         WARDEN,
                                   8
                                                        Defendant.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on November 8, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18    Kim Colston ID: AM0258
                                        California Medical Facility
                                  19    P.O. Box 2000
                                        Vacaville, CA 95696-2000
                                  20

                                  21

                                  22   Dated: November 8, 2018

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25

                                  26
                                                                                          ________________________
                                  27                                                      Kelly Collins, Deputy Clerk to the
                                  28                                                      Honorable PHYLLIS J. HAMILTON

                                                                                          4
